     Case 2:19-cv-02117-JWL-ADM Document 17 Filed 10/15/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF KANSAS


WILLNETTA MILLER,                             )
                                              )
                                 Plaintiff,   )
                                              )          CIVIL ACTION
v.                                            )
                                              )          No. 19-2117-JWL-ADM
CAPITAL ONE BANK (USA), N.A.,                 )
                                              )
                                Defendant.    )
                                              )
                                              )


                                 ORDER OF DISMISSAL

        Pursuant to the Joint Stipulation of Dismissal With Prejudice (Doc. 16) filed by the

parties, IT IS ORDERED that plaintiff Willnetta Miller’s claims in this action against

defendant Capital One Bank (USA), N.A. are dismissed with prejudice, with each party to

bear its own costs and fees.

        IT IS SO ORDERED.

        Dated this 15th day of October, 2019 at Kansas City, Kansas.


                                          s/ John W. Lungstrum
                                          JOHN W. LUNGSTRUM
                                          UNITED STATES DISTRICT JUDGE
